Citation Nr: 1408902	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-50 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cystic acne.

2.  Entitlement to service connection for depression, to include as secondary to cystic acne.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims files.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Claim for increased rating for cystic acne

The most recent VA examination of the Veteran's service-connected skin disability was conducted in August 2010.  The Veteran and his representative have essentially reported that the Veteran's cystic acne is worse than currently rated, and that his skin disability flares up during the summer.  See March 2011 hearing transcript.  When a veteran claims that the severity of a service-connected disability has increased since the last VA examination of record, and the available evidence does not allow evaluation of the claimed increase in severity, VA's duty to assist includes providing the Veteran with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Moreover, the Veteran contends that his symptoms of cystic acne are subject to exacerbations, primarily in hot weather.  Thus, this examination should be scheduled in the summer, if possible, with coordination with the Veteran to obtain examination during an episode of increased disability, if possible, so that his disability may be evaluated during a period of exacerbation.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  If the Veteran has a period of exacerbation of the disability before VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, the Veteran should be advised of alternative ways to present evidence of the severity to the examiner and to the RO/AMC.  Prior to the examination, up to date treatment records should be obtained.

Claim for service connection for depression

The Veteran contended, at his hearing before the Board, that changes in his appearance due to acne affected his interactions with others, including his relationships with former spouses and individuals of the opposite sex.  See March 2011 hearing transcript, pages 14-20.  The Veteran testified, however, that the examiner who conducted the 2009 VA psychiatric examination did not elicit this information, for a variety of reasons, and that another, more thorough psychiatric examination should be conducted.  Given that further examination of the Veteran's skin is required, and that the Veteran is to be afforded the opportunity to present evidence related to the severity of the skin disability during a period of exacerbation, an additional psychiatric examination should be conducted as well.  

Claim for service connection for tinnitus

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

An August 2009 rating decision denied service connection for tinnitus.  In December 2009, the Veteran submitted a timely NOD as to the denial.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After any necessary development, to include a VA examination, is conducted, the RO/AMC should issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for tinnitus.  It should also inform them of the requirements to perfect an appeal with respect to the new issue.

2.  Advise the Veteran of alternative type of evidence relevant to the claims on appeal, to include non-clinical evidence, and, with respect to his skin disability, submission of photographs/digital images.  With the Veteran's assistance, obtain any outstanding pertinent private clinical records.  All such available records should be associated with the claims file. 

3.  VA treatment records since October 2010 should be associated with the claims files or electronic files.   

4.  Thereafter, schedule the Veteran for a VA skin examination, in the summer or in coordination with the Veteran, to determine the current severity of his service-connected cystic acne.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's cystic acne, pursuant to the applicable rating criteria found in 38 C.F.R. § 4.118. 

Color photographs should be associated with the examination report. 

5.  After examination of the Veteran's skin is conducted, afford the Veteran psychiatric examination.  However, if the Veteran does not report for scheduled VA skin examination and does not request that the skin examination be rescheduled, or requests that both examination be conducted on the same date, proceed with psychiatric examination.  The claims folder must be made available to and reviewed by the examiner.  In particular, the examiner is asked to review the relevant portion of the hearing transcript and the report of the VA skin examination, if previously conducted.  Then, the examiner should address the following:

      Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current psychiatric disorder which 
      (i) was incurred during, his active duty from August 1976 to January 1977, or,
      (ii) was incurred as a result of his active duty from August 1976 to January 1977, or, 
      (iii) is secondary to or a result of a service-connected disability characterized as cystic acne, or 
      (iv) is aggravated by a service-connected disability characterized as cystic acne?  If you determine that a psychiatric disorder is aggravated, that is permanently increased in severity, by a service-connected disability, please provide an opinion as to the increase in severity attributable to the service-connected disability.

Set forth the facts or information which form the basis for each opinion.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

7.  If any benefit for which appeal has been perfected remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


